Appeal from an order of Supreme Court, Washington County, dismissing a writ of habeas corpus. Appellant was convicted in the County Court of Kings County, May 16, 1939, for robbery, first degree; assault, second degree; and grand larceny and sentenced as a second offender to a term of thirty to sixty years. He argues on the writ of habeas corpus that it was necessary for the People to prove by direct physical production in evidence of the weapon that appellant used a dangerous weapon in the commission of the crime. Such a question as that is not open on habeas corpus and if it were it would be regarded as having no merit. Order unanimously affirmed. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.